Exhibit 10.2

SECOND AMENDMENT TO CREDIT AGREEMENT

This Second Amendment to Credit Agreement (“Agreement”) is entered into
effective as of the 27th day of June, 2012, by and among GLOBAL INCOME, LP, a
Delaware limited partnership (formerly known as Macquarie CNL Income, LP) (the
“Borrower”), GLOBAL INCOME TRUST, INC., a Delaware corporation (formerly known
as Macquarie CNL Global Income Trust, Inc.) (the “REIT”) and IN-104 AUSTIN, LLC,
a Delaware limited liability company (collectively with the REIT, the “Loan
Parties”) and JPMORGAN CHASE BANK, N.A., a national banking association (the
“Lender”).

R E C I T A L S:

A. Reference is hereby made to that certain Credit Agreement dated March 24,
2011, executed by and among the Borrower, the REIT and the Lender as amended by
that certain First Amendment to Credit Agreement dated October 21, 2011,
executed by and among the Borrower, the Loan Parties and the Lender (as amended,
the “Credit Agreement”). All capitalized terms used, but not otherwise
specifically defined herein, shall have the meaning given to such terms in the
Credit Agreement.

B. The Borrower, the Loan Parties and the Lender have agreed to further amend
the Credit Agreement in certain all as hereinafter more fully set forth.

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, the Borrower and the Lender hereby agree as follows:

2. Amendments to Credit Agreement. The Credit Agreement shall be amended as
follows:

(a) Subparagraph (g) in the definition of Borrowing Base Property in the Credit
Agreement is hereby amended and restated to be and read as follows:

“(g) with respect to which the Borrower has delivered the Borrowing Base
Deliverables and has obtained the written approval of the Lender which approval
shall be granted or denied in the Lender’s sole and absolute discretion.”

(b) The definition of “Change in Law” in the Credit Agreement is hereby amended
and restated in its entirety to be and read as follows:

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by the
Lender (or, by any applicable lending office of the Lender or by the Lender’s
holding company, if any) with any request, guideline or

 

1



--------------------------------------------------------------------------------

directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and the
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted, issued or implemented.”

(c) There is hereby added to the Credit Agreement a new definition of
“Connection Income Taxes” which shall be and read as follows:

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.”

(d) The definition of “Excluded Taxes” in the Credit Agreement is hereby amended
and restated in its entirety to be and read as follows:

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or any other recipient of any payment to be made by or on account of
any obligation of the Loan Parties hereunder (“Recipient”) or required to be
withheld or deducted from a payment to the Lender or any Recipient, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of the Lender or any
Recipient being organized under the laws of, or having its principal office or,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. Federal withholding Taxes imposed on amounts payable to or for the
account of the Lender or any Recipient with respect to an applicable interest in
a Loan or Revolving Commitment pursuant to a law in effect on the date on which
(i) such Recipient acquires such interest in the Loan or Revolving Commitment or
(ii) such Recipient changes its lending office, except in each case to the
extent that, pursuant to Section 2.16, amounts with respect to such Taxes were
payable either to such Recipient’s assignor immediately before such Recipient
acquired the applicable interest in a Loan or Revolving Commitment or to such
Recipient immediately before it changed its lending office, and (c) any U.S.
Federal withholding Taxes imposed under FATCA.”

(e) There is hereby added to the Credit Agreement a new definition of “FATCA”
which shall be and read as follows:

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.”

 

2



--------------------------------------------------------------------------------

(f) The definition of “Indemnified Taxes” in the Credit Agreement is hereby
amended and restated in its entirety to be and read as follows:

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.”

(g) There is hereby added to the Credit Agreement a new definition of “Other
Connection Taxes” which shall be and read as follows:

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).”

(h) The definition of “Other Taxes” in the Credit Agreement is hereby amended
and restated in its entirety to be and read as follows:

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.”

(i) The definition of “Revolving Commitment” in the Credit Agreement is hereby
amended and restated in its entirety to be and read as follows:

“Revolving Commitment” means the commitment of the Lender to make Revolving
Loans hereunder. The initial amount of the Lender’s Revolving Commitment is
$35,000,000.00; provided, however, effective June 1, 2012, the Lender’s
Revolving Commitment shall be reduced to $25,000,000.00; provided, further
however, if no Default or Event of Default has occurred and is continuing, at
any time prior to December 31, 2012, the Borrower shall have a one time right to
request that the Lender increase the Revolving Commitment up to a total of
$50,000,000.00 in accordance with and subject to the conditions specified in
Section 2.20.”

 

3



--------------------------------------------------------------------------------

(j) The definition of “Taxes” in the Credit Agreement is hereby amended and
restated in its entirety to be and read as follows:

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.”

(k) On and after the effective date of this Agreement, the Borrower shall no
longer have the right to request Borrowings with respect to the Tranche 2 Line
Availability and the definitions of and all references to the Tranche 2 Line
Availability or to the Tranche 2 Interest Rate are hereby deleted from the
Credit Agreement.

(l) Section 2.14(a) of the Credit Agreement is hereby amended and restated in
its entirety to be and read as follows:

“Section 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, the Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii) impose on the Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by the
Lender or any participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) and (c) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to the
Lender or such other Recipient of making or maintaining any Eurodollar Borrowing
or CBFR Borrowing (or of maintaining its obligation to make any such Loan) or to
increase the cost to the Lender or any Recipient, then the Borrower will pay to
the Lender or such other Recipient, as the case may be, such additional amount
or amounts as will compensate the Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.”

(m) Section 2.16 of the Credit Agreement is hereby amended and restated in its
entirety to be and read as follows:

“Section 2.16. (a) Payments Free of Taxes. Any and all payments by or on account
of any obligation of the Borrower or any Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an

 

4



--------------------------------------------------------------------------------

applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower or the applicable Loan Party shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.16) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) Payment of Other Taxes by the Borrower. The Borrower and the Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Lender timely reimburse it for, Other
Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any Loan Party to a Governmental Authority pursuant to this
Section 2.16, the Borrower and such Loan Party shall deliver to the Lender the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Lender.

(d) Indemnification by the Borrower. The Borrower and the Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender shall be conclusive absent manifest error.

(e) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (e) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such

 

5



--------------------------------------------------------------------------------

Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (e), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (e) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(f) Survival. Each party’s obligations under this Section 2.16 shall survive any
assignment by the Lender, the termination of the Revolving Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan
Document.”

(n) Section 2.20(a) of the Credit Agreement is hereby amended and restated in
its entirety to be and read as follows:

“(a) Notice of Request for the Lender’s Approval of Increase. Provided no
Default or Event of Default has occurred and is continuing, upon written notice
to the Lender, the Borrower may, at any time, on a one-time basis prior to
December 31, 2012, request that the Lender underwrite and seek appropriate
internal approvals of an increase in the Revolving Commitment to $50,000,000.00.
The Lender shall have fifteen (15) Business Days after the date of delivery of
such notice to the Lender to advise the Borrower of the Lender’s approval or
disapproval of the increase request which decision shall be made in the Lender’s
sole and absolute discretion. If the Lender does not respond to the Borrower
prior to the expiration of such fifteen (15) Business Day period, the Lender
shall be deemed to have disapproved the Borrower’s increase request.”

(o) Section 2.20(c)(vi) of the Credit Agreement is hereby amended and restated
in its entirety to be and read:

“(vi) The Borrower shall have paid to the Lender an additional up front Loan
origination fee in an amount determined by the Lender at the time of the
Lender’s approval, if any, of the increase in the Revolving Commitment.”

(p) Section 6.13(b) of the Credit Agreement is hereby amended and restated in
entirety to be and read as follows:

“(b) Fixed Charge Coverage Ratio. The REIT will not permit the Fixed Charge
Coverage Ratio, determined for any period set forth below, to be less than the
ratio set forth below opposite such period:

 

Period

  

Ratio

Effective Date up to 1st Anniversary of Effective Date    Allowed to be less
than 1.50 Commencing the first calendar quarter ending after the 1st Anniversary
of Effective Date   

no less than 1.05

calculated on trailing 3 month basis

Commencing the second calendar quarter ending after the 1st Anniversary of
Effective Date   

no less than 1.15

calculated on trailing 6 month basis

Commencing the third calendar quarter ending after the 1st Anniversary of
Effective Date   

no less than 1.25

calculated on trailing 9 month basis

Commencing the fourth calendar quarter ending after the 1st Anniversary of
Effective Date and for all future periods   

no less than 1.35

calculated on trailing 12 month basis”

 

6



--------------------------------------------------------------------------------

(q) Section 6.13(c) is hereby amended and restated to be and read:

“(c) Leverage Ratio. The REIT will not permit the Leverage Ratio, determined for
any period, to be more than seventy percent (70%).”

(r) Section 6.13(d) is hereby amended and restated to be and read:

“(d) Minimum Liquidity Requirement. The REIT shall maintain unencumbered
liquidity in an amount which is not less than $1,500,000.00 increasing on and
after March 31, 2013 to $2,500,000.00.”

(s) There is hereby added to the Credit Agreement a new Section 6.13(h) which
shall be and read as follows:

“(h) Minimum Net Equity Raise. Commencing with the quarter ending on June 30,
2012, and continuing each calendar quarter thereafter, the REIT shall raise not
less than $6,000,000.00 of “net equity” per quarter. [For purposes hereof, “net
equity” shall mean gross offering proceeds excluding proceeds of shares sold
under the DRP Program and net of stock issuance costs not to exceed fifteen
percent (15%).]”

(t) Section 8.19 of the Credit Agreement is hereby amended and restated in its
entirety to be and read as follows:

“SECTION 8.19. Conditions to Extension Option. The obligation of the Lender to
extend the Maturity Date to the Extended Maturity Date under Section 8.18 is
further conditioned upon the Lender in its sole and absolute discretion
approving in writing the Borrower’s extension request and, after the Lender’s
approval, if any, is provided the receipt by the Lender of the following
evidence, instruments and documents:

(a) The Renewal and Extension Agreement completed in accordance with this
Agreement and duly executed by the Loan Parties;

 

7



--------------------------------------------------------------------------------

(b) An endorsement to each Mortgage Policy issued to the effect that each
Mortgage Policy shall remain in full force and effect and unimpaired,
notwithstanding the modifications contained in the Renewal and Extension
Agreement;

(c) A letter agreement from each Loan Guarantor confirming and reaffirming that
the Loan Guaranty remains in full force and effect, and that payment of the
Note, as renewed and extended, is guaranteed by the Loan Guaranty and that the
Lender is entitled to any and all benefits accruing to it pursuant to the Loan
Guaranty;

(d) A letter agreement from the REIT, the Borrower, each Loan Guarantor and the
other Loan Parties confirming and reaffirming that the representations and
warranties contained in the Loan Documents;

(e) The Borrowing Base, as reasonably determined by Lender, is in compliance
with this Agreement;

(f) Appraisals of all Borrowing Base Properties, satisfactory to Lender in
Lender’s sole discretion, dated within six (6) months of the Maturity Date; and

(g) Such other documents, instruments and items as the Lender shall reasonably
require.”

3. Usury. No provisions of this Agreement or the Loan Documents shall require
the payment or permit the collection, application or receipt of interest in
excess of the maximum permitted by applicable state or federal law. If any
excess of interest in such respect is herein or in any such other instrument
provided for, or shall be adjudicated to be so provided for herein or in any
such instrument, the provisions of this paragraph shall govern, and neither the
Borrower, the Loan Parties nor any endorsers of the Note nor their respective
successors, assigns or personal representatives shall be obligated to pay the
amount of such interest to the extent it is in excess of the amount permitted by
applicable law. It is expressly stipulated and agreed to be the intent of the
Borrower, the Loan Parties and the Lender to at all times comply with the usury
and other laws relating to the Loan Documents and any subsequent revisions,
repeals or judicial interpretations thereof, to the extent applicable thereto.
In the event the Lender or other holder of the Note ever receives, collects or
applies as interest any such excess, such amount which would be excessive
interest shall be applied to the reduction of the unpaid principal balance of
the Note and, if upon such application the principal balance of the Note is paid
in full, any remaining excess shall be forthwith paid to the Borrower and the
provisions of the Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectible thereunder reduced, without the necessity of
execution of any new document, so as to comply with the then

 

8



--------------------------------------------------------------------------------

applicable law, but so as to permit the recovery of the fullest amount otherwise
called for thereunder. In determining whether or not the interest paid or
payable under any specific contingency exceeds the maximum interest allowed to
be charged by applicable law, the Borrower, the Loan Parties and the Lender or
other holder hereof shall, to the maximum extent permitted under applicable law,
amortize, prorate, allocate and spread the total amount of interest throughout
the entire term of the Note so that the amount or rate of interest charged for
any and all periods of time during the term of the Note is to the greatest
extent possible less than the maximum amount or rate of interest allowed to be
charged by law during the relevant period of time. Notwithstanding any of the
foregoing, if at any time applicable laws shall be changed so as to permit a
higher rate or amount of interest to be charged than that permitted prior to
such change, then unless prohibited by law, references in the Note to
“applicable law” for purposes of determining the maximum interest or rate of
interest that can be charged shall be deemed to refer to such applicable law as
so amended to allow the greater amount or rate of interest.

4. Release and Waiver of Claims. In consideration of (i) the modification of
certain provisions of the Credit Documents, as herein provided, and (ii) the
other benefits received by the Borrower and the Loan Parties each hereunder, the
Borrower and the Loan Parties each hereby RELEASES, RELINQUISHES and forever
DISCHARGES the Lender as well as its predecessors, successors, assigns, agents,
officers, directors, employees and representatives, of and from any and all
claims, demands, actions and causes of action of any and every kind or
character, past or present, which the Borrower and the Loan Parties each may
have against the Lender and its predecessors, successors, assigns, agents,
officers, directors, employees and representatives arising out of or with
respect to (a) any right or power to bring any claim against the Lender for
usury or to pursue any cause of action against the Lender based on any claim of
usury, and (b) any and all transactions relating to the Loan Documents occurring
prior to the date hereof, including any loss, cost or damage, of any kind or
character, arising out of or in any way connected with or in any way resulting
from the acts, actions or omissions of the Lender and its predecessors,
successors, assigns, agents, officers, directors, employees and representatives,
including any breach of fiduciary duty, breach of any duty of fair dealing,
breach of confidence, breach of funding commitment, undue influence, duress,
economic coercion, conflict of interest, negligence, bad faith, malpractice,
intentional or negligent infliction of mental distress, tortious interference
with contractual relations, tortious interference with corporate governance or
prospective business advantage, breach of contract, deceptive trade practices,
libel, slander or conspiracy, but in each case only to the extent permitted by
applicable law.

5. Reaffirmation of Representations, Etc. The Borrower and the Loan Parties each
hereby reaffirms to the Lender each of the representations, warranties,
covenants and agreements of the Borrower and the Loan Parties set forth in the
Loan Documents.

6. Enforceable Obligations. The Borrower and the Loan Parties each hereby
ratifies, affirms, reaffirms, acknowledges, confirms and agrees that the Loan
Documents, as modified by this Agreement, represent valid and enforceable
obligations of the Borrower and the Loan Parties, and the Borrower and the Loan
Parties each further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the

 

9



--------------------------------------------------------------------------------

Note, and the Borrower and the Loan Parties each further acknowledges and
represents that no event has occurred and no condition exists which would
constitute a default under the Loan Documents or this Agreement, either with or
without notice or lapse of time, or both.

7. No Release of Liens. This Agreement in no way acts as a release or
relinquishment of the liens, security interests and rights (the “Liens”) created
or evidenced by the Credit Documents. The Liens are hereby ratified and
confirmed by the Borrower and the Loan Parties each in all respects and are
extended to secure (i) the principal amount of the Note, (ii) all interest,
charges and other sums payable with respect thereto, and (iii) the performance
of all other obligations under the Loan Documents.

8. Miscellaneous.

(a) Except as modified hereby, all other terms, conditions and provisions of the
Credit Agreement and the Loan Documents shall continue in full force and effect,
and the Borrower and each of the Loan Parties acknowledges and reaffirms its
liability to the Lender thereunder. In the event of any inconsistency between
this Agreement and the terms of the Loan Documents, this Agreement shall govern.

(b) The Borrower and each of the Loan Parties hereby agrees to pay all costs and
expenses incurred by the Lender in connection with the execution and
administration of this Agreement and the modification of the Loan Documents
including, but not limited to, legal fees incurred by the Lender and filing
fees.

(c) Any default by the Borrower or any of the Loan Parties in the performance of
its respective obligations herein contained shall constitute a default under the
Loan Documents and shall allow the Lender to exercise all of its remedies set
forth in the Loan Documents.

(d) The Lender does not, by its execution of this Agreement, waive any rights it
may have against any person not a party to this Agreement.

(e) In case any of the provisions of this Agreement shall for any reason be held
to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

(f) This Agreement and the Loan Documents shall be governed and construed
according to the laws of the State of Florida (without regard to any conflict of
laws principles) and the applicable laws of the United States.

(g) This Agreement shall be binding upon and inure to the benefit of the Lender,
the Borrower, the Loan Parties and their respective successors, assigns and
legal representatives.

(h) The Borrower and the Loan Parties each hereby acknowledges and agrees that
it has entered into this Agreement of its own free will and accord and in
accordance with its own judgment after advice of its own legal counsel, and
states that it has not been induced to enter into this Agreement by any
statement, act or representation of any kind or character on the part of the
parties hereto, except as expressly set forth in this Agreement.

 

10



--------------------------------------------------------------------------------

(i) This Agreement may be executed in multiple counterparts, each of which shall
constitute an original instrument, but all of which shall constitute one and the
same agreement.

[Signature Page(s) Follow]

 

11



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

BORROWER:

GLOBAL INCOME, LP,

a Delaware limited partnership

By:   Global Income GP, LLC,   a Delaware limited liability company   its
General Partner   By:  

Global Income Trust, Inc., a

Maryland corporation

    its Managing Member     By:  

/s/ Steven D. Shackelford

    Name:  

Steven D. Shackelford

    Title:  

CFO

LOAN PARTIES: GLOBAL INCOME TRUST, INC., a Maryland corporation

By:

 

/s/ Steven D. Shackelford

Name:

 

Steven D. Shackelford

Title:

 

CFO

IN-104 AUSTIN, LLC, a Delaware limited liability company

By:

 

/s/ Steven D. Shackelford

Name:

 

Steven D. Shackelford

Title:

 

CFO and EVP

LENDER:

JPMORGAN CHASE BANK, N.A.,

a national banking association

By:  

/s/ Clayton Conger

Name:  

Clayton D. Conger

Title:  

Authorized Officer

Signature Page to

Second Amendment to Credit Agreement